Title: IX. Secretary of State to Isaac Senter, 10 May 1791
From: Jefferson, Thomas
To: Senter, Isaac



Sir
Philadelphia. May 10. 1791.

I recieved in due time your favor of April 13. together with Dr. Lind’s book, which I now return you with many thanks. I had been able to get here the editions of 1774. and 1788. but not that of 1762. which was most important, as it was the best evidence of the time of his first publishing his idea of distilling seawater without any ingredient. The other peices you have been so kind as to mention on this subject, I had seen, except the Monthly review, which being in town I can procure. I shall be glad to see their criticisms on the pretensions of Lind and Irving. I confess the latter appears to me to have invented nothing. His still is Chapman’s published in the Annual register of 1760. The idea of distilling without  a mixture was Lind’s, and of cooling by evaporation was Dr. Franklin’s. The enlargement of the bore of the pipe is probably not advantageous.
I am to glad to learn that Isaacs either expected, or ought to have expected the disappointment he experienced here, because I am less uneasy for him. He made three experiments with his mixtures. We repeated two of them exactly, without mixture, and produced, as much and as pure water in as little time and with less fuel. Not that I believe his mixture requires more fuel, but that he managed it unskilfully. I am with great esteem, & thankfulness for your attention, Sir Your most obedt. humble servt,

Th: Jefferson

